            Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 1 of 30



  AFFIDAVIT OF SPECIAL AGENT SEAN SEARS IN SUPPORT OF APPLICATIONS
                        FOR SEARCH WARRANTS

           I, Special Agent Sean Sears, being duly sworn, depose and state that:

                                Agent Background and Introduction

       1.        I have employed as a Special Agent with the Drug Enforcement Administration

(“DEA”) since April 1995. I am currently assigned to the Boston Field Division, where I have been

since 2014. I was previously assigned to the Bangor Maine Post of Duty from 2010 to 2014, and the

Chicago Financial Investigative Team from 1995 to 2010. I have a Bachelor of Science degree from

Boston University School of Management.

       2.        As a DEA Special Agent, I am authorized to investigate violations of the laws of the

United States, including violations of the federal drug laws and money laundering laws in Title 21

and Title 18, respectively, of the United States Code. I am a “federal law enforcement officer” within

the meaning of Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged

in enforcing the criminal laws and duly authorized by the Attorney General to request a search

warrant.

       3.        I have participated in the execution of numerous search warrants resulting in the

seizure of large quantities of controlled substances and paraphernalia involved in the manufacture

and distribution of controlled substances; United States currency, records of narcotics and monetary

transactions, drug customer lists and other documents relating to the manufacturing, transportation,

ordering, purchasing and distribution of controlled substances, as well as the collection, expenditure,

accounting, transportation, and laundering of drug proceeds. I have participated in the debriefing of

numerous defendants, informants and witnesses who had personal knowledge regarding large-scale

narcotics trafficking organizations. I have participated in all aspects of drug investigations including

conducting surveillance, executing searches pursuant to court-ordered search warrants, executing
                                               1
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 2 of 30



arrests, and participating in court-authorized Title III wiretaps of cellular phones. I have received

extensive specialized training in the field of controlled substance identification, investigation, and

enforcement.

                                         Purpose of Affidavit

        4.       I make this affidavit in support of applications for search warrants to search the

 following residential locations:

             a. 44 Seafoam Avenue, Apartment #2, Winthrop, Massachusetts (“Target Location 1”);

             b. 55 Belle Isle Avenue Apartment. 103, Revere, Massachusetts (“Target Location 2,”

                and with Target Location 1, the “Target Locations”)

        5.       Based upon the facts set forth herein, there is probable cause to believe that

 evidence of the commission of money laundering offenses, in violation of Title 18, United States

 Code, Section 1956 and 1957, including but not limited to U.S. Currency, records, objects, and

 documents related to money laundering, and/or conspiracy to distribute and possession with the

 intent to distribute cocaine offenses in violation of Title 21, United States Code, Section 846 (the

 “Target Offenses”) will be located at the Target Locations.

        6.       Based on the facts set forth in this affidavit, there is probable cause to believe Fabio

 QUIJANO (“QUIJANO”) and Jairo AGUDELO (“AGUDELO”) (the “Target Subjects”) have

 violated federal law, including 21 U.S.C. §§841(a)(1) (distribution and possession with intent to

 distribute cocaine) and 846 (conspiracy to distribute and to possess with intent to distribute

 cocaine), and/or 18 U.S.C. §§1956(h) (conspiracy to launder money) and 1956(a)(1) (money

 laundering) (hereinafter, the “Target Offenses”). There is also probable cause to believe that

 evidence, fruits, and instrumentalities of the Target Offenses will be found in the Target Locations,

 as described below.
                                                   2
        Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 3 of 30



       7.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show that there is probable cause for the requested warrants and does not set forth all of my

knowledge about this matter.

                                        Probable Cause

       8.     I have been involved in an investigation into QUIJANO and AGUDELO since

approximately June 2018. On January 29, 2020, a federal grand jury in Boston returned a sealed

indictment (the “Indictment”) charging QUIJANO, and AGUDELO with: Count One, 18 U.S.C.

§1956(h) (conspiracy to launder money, QUIJANO and AGUDELO); Count Two, 18 U.S.C.

§1956(a)(1) (money laundering, QUIJANO); Count Three, 18 U.S.C. §1956(a)(1) (money

laundering, QUIJANO and AGUDELO); Count Four, 21 U.S.C. §846 (conspiracy to distribute

and to possess with intent to distribute 5 kilograms or more of cocaine, QUIJANO); and Count

Five, 21 U.S.C. §841(a)(1) (possession with intent to distribute 500 grams or more of cocaine,

QUIJANO). Also on January 29, 2020, the United States District Court for the District of

Massachusetts issued warrants for the arrests of QUIJANO and AGUDELO.

                        June 26, 2018: QUIJANO delivered $135,180

       9.     On June 26, 2018, investigators conducted an undercover money laundering

transaction with QUIJANO. On June 25, 2018, investigators (posing as money laundering

intermediaries), were contacted by an individual regarding a money pick up in the Boston area for

approximately $150,000, on behalf of a Colombian money broker. A DEA undercover agent

(“UC”) subsequently made contact with QUIJANO later that evening to facilitate the pickup of

the U.S. Currency.

       10.    On June 26, 2018, at approximately 6:34 p.m., UC called QUIJANO, who indicated
                                               3
           Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 4 of 30



 that he was at the Five Guys restaurant in Saugus, Massachusetts.                            DEA agents observed

 QUIJANO retrieve a white box from a green 2004 Mini Cooper and hand the box to the UC. Inside

 the box was an amount of United States currency. A final bank count confirmed that the box

 QUIJANO had delivered contained $135,180.

           11.      After the transaction, at approximately 7:22 p.m., investigators observed QUIJANO

 and an unknown female park the mini-cooper and enter the residence at Target Location 1. A

 review of the Massachusetts Registry of Motor Vehicles revealed that the green Mini Cooper was

 registered to Yomaira Arango-Villegas, with Target Location 1 listed as the registered address.

        February 19, 2019: AGUDELO Attempted to Launder $200,000 in U.S. Currency;
           Consent Search of Target Location 1 & Seizure of $68,811 from QUIJANO

         12.      In February 2019, an individual contacted DEA investigators regarding a money pick

up in the Boston area for approximately $200,000 for laundering purposes. This individual later

agreed to cooperate with investigators in March 2019, and became a confidential source at that time

(“CS”).1

         13.      On February 19, 2019, CS coordinated with undercover investigators to conduct the

money transfer at 1:30 p.m. CS told the undercover agent that his associate would deliver the money.

Investigators later determined this associate was AGUDELO.

         14.      At approximately 11:41 a.m., investigators conducting surveillance outside of a

residential apartment building located at 881 Broadway, Everett, Massachusetts observed QUIJANO

arrive, enter 881 Broadway, and exit again approximately 40 minutes later. From there, QUIJANO



1 CS is cooperating with DEA in hope that CS will receive consideration in connection with criminal charges and/or
sentencing related to the seizures discussed below. CS has no known criminal history. CS has cooperated with DEA since
approximately April 2019—when his and QUIJANO’s suspected stash house was searched by investigators, as described
below—and has provided detailed information about his co-conspirators, which has been corroborated to the extent possible
by investigators. CS has also cooperated proactively against QUIJANO and others, as discussed in part below. I believe CS is
reliable.
                                                            4
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 5 of 30



drove back to Target Location 1.

       15.    At approximately 1:30 p.m., undercover investigators contacted AGUDELO, who

would be delivering the money. AGUDELO said he was driving a silver Nissan sedan. When

AGUDELO arrived at the prearranged meeting location, investigators approached him. The driver,

who was the sole occupant of the vehicle, identified himself as AGUDELO and consented to a search

of his vehicle.    In the trunk, investigators located approximately $200,000 wrapped in green

cellophane wrap.

       16.    AGUDELO told the investigators that it was not his money and that he was paid

$1,000 to drop the money for a friend. AGUDELO stated that he was directed to deliver the blue bag

to a black van when it pulled up. AGUDELO stated he was told to do this by a person known only

to AGUDELO as “Marco.” When investigators showed AGUDELO a photograph of Fabio

QUIJANO, AGUDELO said he did not recognize nor did he know the person in the photograph

(QUIJANO). AGUDELO also told investigators that he uses the black flip phone in his possession

for “bad stuff,” which investigators believed referred to illegal activities, including money

laundering. Investigators seized the blue bag containing the currency, provided AGUDELO with a

receipt, and told AGUDELO he was free to leave.

       17.    Later that same day, investigators approached QUIJANO at Target Location 1, and

he consented to a search of Target Location 1. Inside, investigators seized approximately $68,800

bundled in green cellophane wrap from under a bed. This green cellophane wrap was consistent with

the green cellophane wrap used to package the approximately $200,000 that investigators seized from

AGUDELO earlier that day. QUIJANO agreed to speak with investigators. When investigators

asked where he had been earlier in the day, QUIJANO responded that he had traveled to a Target

store and run some errands. When investigators reported to QUIJANO that he had been observed

                                                5
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 6 of 30



earlier in the day at 881 Broadway, QUIJANO denied being present at that location. Investigators

asked QUIJANO if he had any keys on his person. QUIJANO produced a key ring with several keys,

and identified all but one of the keys. Investigators asked what the unidentified key opened, and

QUIJANO stated that it belonged to his friend’s apartment in Everett, but denied any association

with that apartment. QUIJANO consented to giving the keys to investigators. Investigators also took

a photograph of QUIJANO, including his clothing, and sent it to surveillance officers, who confirmed

that QUIJANO was the same individual who had been observed entering and exiting 881 Broadway

earlier in the day. QUIJANO was not detained by investigators at this time.

       18.     Investigators then went to speak to the on-site representative for the management

company of 881 Broadway, and showed him the photograph that was taken of QUIJANO. The

building representative immediately recognized the individual in the photograph, reported that the

individual lived in Apartment 14, and pointed to the front door of Apartment 14. The building

representative further reported to investigators that he had observed the individual inside the building

earlier the same day wearing the same clothing as he was wearing in the photograph. The building

representative did not know the individual’s name, but stated that he rents Apartment 14 with another

Hispanic male and that they are frequently in the building together. Later that same day, investigators

showed this same representative a photograph of CS. The building representative immediately

responded that he was certain that the individual depicted in the photograph was the second Hispanic

male who rented Apartment 14 and was frequently in the building with the male depicted in the

photograph shown to him by investigators earlier that day (QUIJANO).

                     February 20, 2019 and April 3, 2019: Search of 881 Broadway,
                      Seizure of Nearly 4 Kilograms of Cocaine and Over $300,000

       19.     On February 20, 2019, the Honorable David H. Hennessy, Chief Magistrate Judge,

United States District Court, District of Massachusetts, authorized a search warrant for 881
                                             6
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 7 of 30



Broadway, Apartment 14 (19-MJ-4117-DHH). Using the keys consensually seized from QUIJANO

the day before, investigators unlocked Apartment 14, and executed the search warrant. Inside,

investigators located three pressed powder discs wrapped in black tape and then clear tape. These

discs were sent to the DEA Northeast Regional Laboratory, which confirmed they contained

approximately 3,040 grams of cocaine. Among other items, investigators also located approximately

$10,000 in U.S. currency, a hydraulic kilogram press, 3 digital scales, and various drug-packaging

materials. Investigators left a copy of the search warrant and return inside 881 Broadway, Apartment

14.

       20.     In March 2019, investigators were contacted by an attorney for CS, who expressed an

interest in cooperating with law enforcement following the search and seizure at 881 Broadway.

Thereafter, CS provided detailed information about his own drug-dealing and money laundering

activities, as well as about QUIJANO’s involvement. CS stated that he and QUIJANO worked

together to distribute cocaine, and shared use of 881 Broadway, Apartment 14 as their stash location.

       21.     CS reported that, on February 19, 2019, he and QUIJANO arranged to have their

associate, AGUDELO, deliver the money to the undercover investigators (discussed above), because

QUIJANO was worried he and CS were being surveilled. CS admitted that the $200,000 was

intended to be transferred to Colombia as partial payment for 30 kilograms of cocaine he and

QUIJANO purchased in February 2019. CS stated that, on February 19, 2019, QUIJANO had

traveled to 881 Broadway to retrieve the $200,000. QUIJANO then met with AGUDELO and paid

him $1,000 to deliver the money to the undercover officers. CS also informed investigators that

additional cocaine and U.S. currency was still hidden inside the walls of 881 Broadway.

       22.     On April 3, 2019, investigators consensually searched 881 Broadway, Apartment 14

again. Hidden inside a void behind a baseboard in the apartment, investigators located an additional

                                                 7
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 8 of 30



829 grams of cocaine (as confirmed by the DEA Northeast Regional Laboratory), as well as a drug

ledger. Inside a void hidden within the wall of the bathroom, investigators also located a large

amount of U.S. currency, later determined to be approximately $309,880.

                May 23, 2019: Recorded Meeting between CS and AGUDELO

       23.    On May 23, 2019, at the direction and under the supervision of investigators, CS

contacted AGUDELO and arranged to meet with him. Prior to the meeting, CS was equipped with

an audio/video recording device.

       24.    During the recorded meeting, AGUDELO told CS that he “works” for “Sebas.”

Based on my training and experience, and my involvement in the investigation to date, I believe

“work” refers to selling cocaine, and believe that “Sebas” refers to a known drug trafficker and

target of this investigation, Sebastian ARBELAEZ-Perez.

       25.    Throughout the recorded conversation, AGUDELO also discussed with CS the

events of February 19, 2019, discussed above, when he was stopped by investigators carrying the

$200,000. AGUDELO referred to QUIJANO as “Tio” and told CS that DEA Agents had shown

him a picture of QUIJANO when they seized the money from AGUDELO. AGUDELO told CS

that he had made up the name “Marco” as the person who had given AGUDELO the cash because

AGUDELO didn’t want to give up QUIJANO’s real name. AGUDELO went on to tell CS that, on

February 19, 2019, QUIJANO had delivered the blue bag containing the U.S. currency to

AGUDELO’s house prior to the meeting at the Hilton Garden Inn. AGUDELO stated that

QUIJANO was acting weird or nervous when he QUIJANO delivered the bag. AGUDELO told CS

that if DEA Agents showed up at his house, that he “would be screwed.”

       26.     AGUDELO asked CS whether—if CS started “working” again—they would still be

able to “work” together. CS affirmed. AGUDELO and CS then talked about how, in the past,

                                               8
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 9 of 30



QUIJANO would deliver “8s” (code for 125 grams of cocaine) and “6-2s” (code for 62 grams of

cocaine) to AGUDELO for AGUDELO to distribute. AGUDELO and CS discussed selling

kilograms and ounces of cocaine in the future, and that AGUDELO could make $1,000 to $1,200 a

week by distributing cocaine. AGUDELO then told CS that he wanted to make a little more money

because it would just be the two of them selling cocaine now (CS and AGUDELO, and not

QUIJANO). AGUDELO told CS to let him know when CS gets “organized.” CS reported to

investigators that he understood AGUDELO to be asking for CS to contact AGUDELO when CS

had a new supply of cocaine.

                                   QUIJANO Payments to CS

        27.     Beginning in June 2019, under the supervision and direction of investigators, CS

 conducted multiple recorded meetings with QUIJANO to discuss the money and drugs that were

 seized by investigators from 881 Broadway. During these meetings, CS and QUIJANO discussed

 generally how to handle the outstanding drug debt that was still owed to the Colombian drug

 supplier as a result of these seizures. QUIJANO then provided CS with tens of thousands of dollars

 over the course of multiple meetings, beginning in August 2019, ostensibly to help pay down their

 shared drug debt. For example, QUIJANO provided CS with $10,000 (via another associate—

 “Associate”), on each of July 24, August 27, October 10, 2019, and January 31, 2020.

        28.     Prior to the January 31 money drop off, QUIJANO told CS that he had an additional

 $10,000 U.S. Currency to pay down the drug debt. Investigators established surveillance at Target

 Location 1.

        29.     At approximately 1:25 p.m., investigators observed QUIJANO exit Target Location

 1 and enter a black Chevy Cruz. Agents followed QUIJANO as he drove to Adriana’s Café,

 located at 19 Main Street, Winthrop, Massachusetts.

                                                9
        Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 10 of 30



        30.     At approximately 2:00 p.m., agents observed Associate enter the parking lot of the

 Adriana’s Café and park next to QUIJANO’s vehicle. Investigators observed QUIJANO exit his

 vehicle carrying a white envelope and walk up to the driver side of Associate’s vehicle.

 Investigators then observed QUIJANO walk back to his vehicle empty handed. The vehicles then

 departed the area.

        31.     Investigators followed Associate’s vehicle to the area of 1 Webster Ave., in

 Chelsea, Massachusetts, where Investigators observed Associate park behind CS’s vehicle.

 Investigators observed CS exit his/her vehicle and walk to the drivers’ side of Associate’s vehicle.

 Investigators observed Associate hand CS a white envelope. Agents subsequently seized the white

 envelope from CS, and found that it contained $10,000 U.S. Currency.

                        November 14, 2019: Surveillance of AGUDELO

       32.      On November 14, 2019, investigators conducted surveillance of AGUDELO.

AGUDELO was observed arriving at Target Location 2 operating MA registration 8GT867, a gray

2005 Toyota Corolla (the “Corolla”). AGUDELO was then observed removing an unknown item

from the front passenger area of the Corolla and placing it in the trunk of MA registration 9HY451,

a gray 2008 Nissan Altima (the “Altima”) registered at 81 Taft Street, Revere—the address

AGUDELO provided to agents as his residence when he was stopped on February 19, 2019.

       33.      Investigators followed AGUDELO from Target Location 2 in the Corolla, as he

drove to 26 Barnes Street, East Boston, Massachusetts, where he double parked. Investigators

observed an Unknown Hispanic Male (UHM) walk out of the ally next to 26 Barnes Street. The

UHM walked to the driver’s window of the Corolla for a brief moment, and then walked away with

his hand in a cupped manner. Based on my training and experience I believe this was transaction

was a street-level, hand-to-hand drug transaction, with AGUDELO supplying drugs to the UHM.

                                                 10
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 11 of 30



       34.      Approximately fifteen minutes later, investigators observed an Unknown Hispanic

Female (UHF) walk out of the same alley next to 26 Barnes Street. The UHF appeared to be

concealing a something under her jacket. The UHF then got into the front passenger area of the

Corolla. After a brief period of time, the UHF exited the Corolla, no longer appearing to be

concealing anything under her jacket. The UHF was observed returning to the alley next to 26

Barnes Street. The UHF then returned to the Corolla and left the area with AGUDELO.

Investigators maintained surveillance of the Corolla. Based on my training and experience, I believe

the UHF brought money to AGUDELO for drugs and then brought the drugs back into a building

in or near 26 Barnes Street.

       35.      Later, investigators observed the Corolla return to 26 Barnes Street. The UHF

exited the Corolla and walked back to the alley next to 26 Barnes Street. Investigators followed the

Corolla as it returned to Target Location 2. AGUDELO exited the Corolla and entered Target

Location 2. After approximately ten minutes, AGUDELO against exited Target Location 2, got back

into the Corolla, and drove away from the area.

       36.      Investigators continued to follow AGUDELO in the Corolla as he drove to various

commercial locations, where he made only brief stops. Eventually, investigators observed

AGUDELO exit a restaurant located at 19 Bennington Street. AGUDELO was observed talking on

his cell phone and looking back and forth at traffic on Bennington Street, as if he was waiting for

someone. AGUDELO was seen waving to a white 2013 Porsche Cayenne (the “Porsche”), which

had just parked on Bennington Street. Investigators observed AGUDELO cross Bennington Street,

walk to the driver’s window of the Porsche, and pass an object to the operator of the Porsche.

AGUDELO then walked back into the restaurant as the Porsche drove away. Based on my training

and experience I believe this was transaction was a street-level, hand-to-hand drug transaction, with

                                                  11
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 12 of 30



AGUDELO supplying drugs to the driver of the Porsche.

                          January 3, 2020: Surveillance of AGUDELO

       37.      On January 3, 2020, investigators once again conducted surveillance of

AGUDELO. After establishing surveillance in the area of Target Location 2, investigators observed

AGUDELO walk from Target Location 2 to the Altima, and drive away from the area. AGUDELO

drove the Altima to the parking lot of Stop and Shop, located at 40 Furlong Drive, Revere, where

he parked. AGUDELO exited the Altima and walked in the direction of a white 2014 Honda Accord,

registered to an individual who pled guilty in 2018, in Middlesex Superior Court, to cocaine

trafficking, and who is still on probation. A brief time later, AGUDELO returned to the Altima and

drove out of the parking lot. Investigators followed the Altima back to Target Location 2, where it

remained only briefly, before departing again. AGUDELO drove the Altima to the area of 83

Leverett Avenue in Revere. Once he arrived, AGUDELO exited the Altima and stood by a concrete

wall in front of 83 Leverett Avenue. An unknown person exited 83 Leverett Avenue and met briefly

with AGUDELO. AGUDELO then returned to the Altima alone and drove back to Target Location

2.

       38.      A short time later, AGUDELO was observed standing at the side entrance door to

Target Location 2, talking on his cell phone. Moments later, a white 2012 Nissan sedan pulled up

to the stairs at the side entrance door to Target Location 2. An unidentified male (“UM”) walked to

the side entrance door of Target Location 2, and was let inside by AGUDELO. Approximately one

to two minutes later, the UM exited the side entrance door of Target Location 2, followed by

AGUDELO. The UM got back into his Nissan, AGUDELO got back into the Altima, and both

vehicles left the area. Investigators followed AGUDELO as he drove to Malden, and to Somerville,

where he made brief visits inside of buildings.

                                                  12
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 13 of 30



       39.      Based on my training and experience, I believe AGUDELO is involved in street-

level drug dealing. I believe the activities described above, including his frequent stops and brief

meetings with multiple individuals and at multiple locations over the course of approximately three

and a half hours for no apparent reason, and his observed suspected hand-to-hand drug transactions

are indicative of drug trafficking. Based on his frequent trips to Target Location 2 in between the

suspected drug transactions, I believe AGUDELO uses Target Location 2 as a stash location for his

drugs and/or drug proceeds.

                            Video Surveillance of 55 Bell Isle Avenue

       40.      In October of 2019, investigators initiated video surveillance of Target Location 2.

Since that time, AGUDELO has been observed, on a daily basis, arriving at Target Location 2,

usually in the early afternoon. AGUDELO has been observed to arrive in either the Corolla, the

Altima or a Ford Escape and proceed inside Target Location 2 via the side entrance door. Often,

AGUDELO was observed exiting Target Location 2 a short time after arriving. On many occasions

AGUDELO was observed proceeding to one of the vehicles with a package or bag in his hands, and

appeared to be concealing the package or bag in the front passenger area of the vehicle. AGUDELO

was often observed then leaving the area in one of the vehicles, only returning for brief periods, late

at night or not at all. Based on this video surveillance, which revealed that AGUDELO was rarely

at Target Location 2 in the mornings, investigators do not believe AGUDELO resides at Target

Location 2, but do believe AGUDELO uses this location as a stash for drugs, money and other

contraband.

                                        The Target Locations

                                          Target Location 1

         41.    Based on the above, I believe Target Location 1 is QUIJANO’s residence, and that

                                                  13
            Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 14 of 30



 he uses his residence in connection with his money laundering and/or drug trafficking activities.

                                             Target Location 2

        42.       On February 3, 2020, CS entered the building of Target Location 2 and spoke in Spanish with

an El Salvadorian female (the female), who is a tenant of the building. CS told the female that CS was looking

for CS’s friend, but forgot what apartment the friend lived in. CS stated the female recognized CS’s Colombian

accent and asked if CS was looking for the “tubby” Colombian with black hair (AGUDELO is a heavy set

Colombian male with black hair) and pointed to the door of Apt. 103 several times. The female pointed to the

door of Apt. 103 and told CS “he lives there.”

        43.       Based on the above, there is probable cause to believe that AGUDELO has

committed the Target Offenses and that he uses Target Location 2 as a drug and/or money stash

location.

                             Drug Traffickers’ and Money Launderers’
                      Use of Residences, Cell Phones, and Computers Generally

            44.    Based upon my experience and the experience of other law enforcement officers

 who have participated in the execution of numerous search warrants at residences used by money

 launderers and drug traffickers, I am aware that the following kinds of evidence have typically

 been recovered from searches of such residences:

                a.      Books, records, receipts, notes, ledgers, and other papers relating to the
        collection and laundering of money, personal telephone/address books, electronic
        organizers, telephone bills, bank and financial records, and storage records, such as storage
        locker receipts and safety deposit box rental records and keys.

                b.      Items of personal property that tend to identify the person(s) in residence,
        occupancy, control, or ownership of the subject premises. Such identification evidence is
        typical of the articles people commonly maintain in their residences, such as canceled mail,
        deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility and
        telephone bills, bank statements, credit card receipts, identification documents, and keys.

                c.     Cash, currency, and currency counting machines, and records relating to
        controlled substances income and financial transactions relating to obtaining, transferring,
        laundering, concealing, or expending money or other items of value made or derived from
                                               14
       Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 15 of 30



      trafficking in controlled substances. Such items include, but are not limited to, jewelry;
      precious metals such as gold and silver; precious gems such as diamonds; titles; deeds;
      monetary notes; registrations; purchase or sales invoices; and bank records.

              d.      Documents or tangible evidence reflecting dominion, ownership, and/or
      control over any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any
      other financial and/or monetary assets, instruments or interests, and over any tangible assets
      such as motor vehicles, real property, and commercial storage facilities.

              e.      Photographs, videos, or other records concerning the origination of bulk cash
      or the identities of coconspirators.

             f.         Cellular telephones owned or used by occupants.

       45.     Based upon my training and experience, as well as the training and experience of

other law enforcement agents I have worked with, I am aware that it is generally a common practice

for money launderers to maintain in residences used by them records relating to their drug

trafficking and money laundering activities. Record-keeping is necessary to keep track of amounts

paid and owed, and such records will also be maintained close at hand so as to readily ascertain

current balances. Additionally, drug traffickers and money launderers must maintain telephone,

email, and address listings of clients and brokers and keep them immediately available in order to

efficiently conduct their money laundering business. I am also aware that drug traffickers and

money launderers often maintain such documents related to their activities at the residences for an

extended period of time.

       46.     Furthermore, money launderers typically make use of wire transfers, cashier’s

checks, and money orders. Money launderers also often maintain one or more currency counting

machines to aid in counting bulk cash. Evidence of financial transactions and records relating to

income and expenditures of money and wealth in connection with money laundering is also

typically maintained.

       47.     Based upon my training and experience, as well as the training and experience of

                                                 15
       Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 16 of 30



other law enforcement agents I have worked with, I am also aware that drug traffickers and money

launderers generally try to hide cash and sensitive documents related to their drug trafficking and

money laundering activities in safes or other containers so that other individuals do not discover

these materials.

       48.     During the course of residential searches, I and other agents have also found items

of personal property that tend to identify the person(s) in residence, occupancy, control, or

ownership of the subject premises. Evidence of occupancy, residency, rental and/or ownership of

the premises is relevant to the prosecution of the Target Offenses. Such identification evidence is

typical of the articles people commonly maintain in their residences, such as cancelled mail, deeds,

leases, rental agreements, photographs, personal telephone books, diaries, utility and telephone

bills, statements, identification documents, and keys. Furthermore, I have learned from this and

other investigations that records of residency linking a person to a particular location are durable

and are reasonably likely to be maintained for long periods of time for several reasons. Many

documents and records are largely innocuous, or at least are perceived as such, while many

documents and records have other utility. For example, a person involved in money laundering is

unlikely to discard passports, licenses, titles to motor vehicles, bank books, address books and

bills. These are necessary to prove ownership – even if they are in the name of a proxy – and they

can be helpful when attempting to flee police.

       49.     Based on training and experience, I know that most money launderers regularly use

cellular telephones to communicate about their money laundering activities with customers,

couriers, and other coconspirators. In my training and experience, I also am aware that money

launderers are often aware of law enforcement’s use of electronic surveillance, and thus frequently

change cellular telephone numbers and/or use multiple cellular phones at the same time, as well as

                                                 16
       Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 17 of 30



prepaid cellular phones (where the subscriber of the phone is not required to provide personal

identifying information), in an effort to thwart law enforcement’s use of electronic surveillance.

Because cellular telephones are often a principal means of communication, money launderers

typically keep the phones in close proximity. Additionally, in my experience, many money

launderers do not dispose of their cellular telephones when getting a new number, but instead just

discard them in various locations in residences maintained by them. As a result, it is common to

recover not only paper records pertaining to the use of the cellular phone by money launderers,

such as bills, call detail records, statements, and other documents, but the cellular telephones

themselves, from residences maintained by money launderers.

       50.     Based upon my knowledge, training and experience, I know that a cellular

telephone is a handheld wireless device used primarily for voice communication through radio

signals. These telephones send signals through networks of transmitter/receivers called “cells,”

enabling communication with other wireless telephones or traditional “land line” telephones. A

wireless telephone usually contains a “call log,” which records the telephone number, date, and

time of calls made to and from the phone. In addition to enabling voice communications, wireless

telephones now offer a broad range of capabilities. These capabilities include, but are not limited

to: storing names and phone numbers in electronic “address books;” sending, receiving, and storing

text messages and email; taking, sending, receiving, and storing still photographs and moving

video; storing and playing back audio files; storing dates, appointments, and other information on

personal calendars; and accessing and downloading information from the Internet. Wireless

telephones may also include global positioning system (“GPS”) technology for determining the

location of the device. Based on my training and experience, I know that many cellular telephones

have the capabilities described above.

                                                17
        Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 18 of 30



       51.     Seizure of devices containing this information will provide information relating to

coconspirators and accomplices. I know, based upon my training and experience, as well as

consultation with other investigators, that individuals who launder money typically use cellular

telephones to communicate with their customers, their couriers, and with other coconspirators, and

that they communicate both via both voice calls and via email and/or text messaging. I also know

that persons who launder money regularly keep records of their illegal activities. Records of

money laundering can be produced and maintained on paper in a tangible form and/or by electronic

means on cellular telephone, electronic/digital storage device and/or a computer. In the case of

electronic or digital media, the information can be maintained on the device itself or on portable

digital storage media, making it easier to conceal. I know that individuals involved in money

laundering are very secretive in their activity in an effort to avoid detection, arrest and prosecution,

and such persons usually are careful to deal only with someone they know, or who have been

introduced to them by someone they know. Additionally, in the conduct of their activities, they

frequently employ code words or colloquial jargon when writing, texting or speaking on the

telephone or in person, being careful to avoid the use of actual names of persons or narcotic

substances, which, if overheard or seen, would be incriminating to themselves or their criminal

associates. From my training, experience, and information provided to me by other agents, I am

aware that individuals commonly store records of the type described in Attachments B on their

cellular telephones.

       52.     I am also aware that individuals frequently use cellular telephones to create and

store records of their actions by communicating with others through e-mail, electronic messages,

and updates to online social-networking websites; keeping their calendars; arranging for travel;

storing pictures; researching topics related to drug trafficking and/or money laundering; and

                                                  18
       Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 19 of 30



accessing their bank, financial, investment, utility, and other accounts online. Additionally, many

cellular phones today have a GPS navigation device on the phone. Examination of the GPS data

on a cellular phone can provide valuable evidence as to the locations where drug traffickers and

money launderers meet with coconspirators, and can aid in identifying those individuals.

Additionally, review of GPS data can aid in identifying offsite locations where money launderers

maintain bank accounts and conceal their proceeds.

       53.     Based upon my training and experience, and information provided to me by others

involved in the forensic examination of computers, I know that electronic data on cellular

telephones can be stored in a variety of methods, including, but not limited to, within the memory

of the cellular telephone; within volatile memory, such as RAM; or on removable media, such as

memory cards. I also know that electronic data can often be recovered months or even years after

it has been written, downloaded, saved, deleted, or viewed locally or over the internet. This is true

because:

              a.     Electronic files that have been downloaded to a storage medium can be stored

      for years at little or no cost. Furthermore, when users replace their electronic equipment,

      they can easily transfer the data from their old device to a new one.

              b.     Even after files have been deleted, they can be recovered months or years

      later using forensic tools. This is so because when a person “deletes” a file on a device, the

      data contained in the file often does not actually disappear; rather, that data remains on the

      storage medium until it is overwritten by new data, which might not occur for long periods

      of time. In addition, the device’s operating system may also keep a record of deleted data

      in a “swap” or “recovery” file.

              c.     Wholly apart from user-generated files, electronic storage media often

                                                 19
       Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 20 of 30



      contains electronic evidence of how the device has been used, what it has been used for, and

      who has used it. This evidence can take the form of operating system configurations,

      artifacts from operating system or application operation; file system data structures, and

      virtual memory “swap” or paging files. It is technically possible to delete this information,

      but users typically do not erase or delete this evidence because special software is typically

      required for that task.

              d.      Similarly, files that have been viewed over the Internet are sometimes

      automatically downloaded into a temporary Internet directory or “cache.” The browser on

      a cellular telephone often maintains a fixed amount of hard drive space devoted to these

      files, and the files are overwritten only as they are replaced with more recently viewed

      Internet pages or if a user takes steps to delete them.

       54.     Based on my training and experience, and the experience of other law enforcement

officers who have participated in the execution of numerous search warrants, including

participation in other drug investigations and extensive discussions with other law enforcement

officials experienced in controlled substances investigations, I am also aware that it is common

practice for drug traffickers to store drug-related paraphernalia, records, and documents necessary

for drug trafficking operations in secure yet accessible locations such as their residences, places of

business, and stash houses for longer periods of time than they keep drugs. I have participated in

the execution of search warrants of the residences of drug traffickers whose criminal activity is

similar to that of QUIJANO and AGUDELO. In the searches executed at residences and stash

houses in connection with the drug investigations in which I have been involved, investigators

typically recover drug-related evidence including cash, records, documents, drug distribution

materials, drugs, and other valuable items. Based on my training and experience, I believe that:

                                                 20
  Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 21 of 30



         a.      Drug traffickers generally store their drug inventory, drug paraphernalia,
drug proceeds, and drug records at or in their residences, businesses, drug stash houses, and/or
vehicles;
         b.      Drug traffickers will also generally seek to store their drug inventory, drug
paraphernalia, drug proceeds, and drug records in the residences, businesses, and/or vehicles
of relatives, trusted associates, or others in an effort to distance themselves from the drugs
they are selling and to shield themselves from detection by law enforcement, or by setting up
what is commonly referred to as a “stash house,” typically a residence or commercial location
registered in the name of others and used to store drugs or to prepare drugs for distribution;

         c.       Drug traffickers often find it necessary to store large sums of cash received
from the sale and distribution of controlled substances outside of the normal banking system.
Accordingly, drug traffickers frequently maintain large amounts of cash and other valuable
assets at their residences, businesses, stash houses, or vehicles, in order to maintain and
finance their ongoing business, and often keep one or more currency counting machines to
aid in counting drug proceeds. Drug traffickers also often make use of wire transfers,
cashier’s checks, and money orders to pay for controlled substances. Evidence of such
financial transactions and records relating to income and expenditures of money and wealth
in connection with drug trafficking and money laundering is also generally maintained in the
residences, businesses, stash houses or vehicles of those involved in selling drugs or their
relatives or trusted associates;

         d.      Drug traffickers frequently maintain books, records, receipts, notes, ledgers,
airline tickets, money orders, emails, and other documents relating to the transportation,
ordering, sale and distribution of controlled substances, and monetary instruments and other
assets, and to debts and collections relating to monies owed or due for the distribution of
controlled substances; and documents relating to the transportation of controlled substances,
such as travel itineraries, plane tickets, boarding passes, motel and hotel receipts, passport
and visas, and credit card receipts. Such documents may be maintained in paper or electronic
form, and are generally maintained where the drug traffickers have ready access to them,
including in cell phones and other electronic media capable of storing such information
electronically, at locations such as their residences or other locations where they regularly
conduct their drug business. Because drug traffickers in many instances will “front” (that is,
sell on consignment) controlled substances to their clients, or alternatively, will be “fronted”
controlled substances from their suppliers, such record-keeping is necessary to keep track of
amounts paid and owed, and such records will also be maintained close at hand so as to
readily ascertain current balances. Often drug traffickers keep “pay and owe” records to
show balances due for drugs sold in the past (“pay”) and for payments expected (“owe”) as
to the trafficker’s suppliers and the trafficker’s dealers. Additionally, drug traffickers must
maintain telephone and address listings of clients and suppliers and keep them immediately
available in order to efficiently conduct their drug trafficker business. I am also aware that
drug traffickers often maintain such documents related to their drug trafficking activities at
their residences for an extended period of time, regardless of whether they are physically in
possession of drugs on the premises;

        e.      It is common for drug dealers to secrete records of drug transactions in secure
                                           21
  Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 22 of 30



location within their cell phones, computers, residences, businesses, and/or other locations
and devices over which they maintain dominion and control, for ready access and to conceal
these items from law enforcement officials;

         f.      It is common for significant drug traffickers to hide controlled substances,
proceeds of drug sales (i.e., large amounts of currency, financial instruments, jewelry, safety
deposit keys and deeds to real property), and records relating to income from controlled
substances and expenditures of money and wealth, such as money orders, wire transfers,
cashier’s checks and receipts, bank statements, passbooks, checkbooks, and check registers,
documents indicating travel in interstate and foreign commerce, and evidence of financial
transactions relating to obtaining, transferring, hiding or spending large sums of money made
from controlled substance trafficking activities in secure locations within residences,
businesses, drug stash locations, or other locations over which they maintain dominion and
control, for ready access and to conceal them from law enforcement officials;

          g.     Drug traffickers commonly maintain electronic and paper books or
documents which reflect names, addresses, and/or telephone numbers of their associates in
the trafficking organization, and other contact or identification data relating to the distribution
of controlled substances. Such records and items are maintained where the traffickers have
ready access to them, commonly on the traffickers’ cellular telephone(s). They also tend to
maintain for long periods of time telephone billing records that evidence the placing of large
numbers of calls each month in connection with narcotics dealing;

         h.     Drug traffickers commonly have photographs of themselves, their associates,
their property and their products in their possession or in their residences, and frequently
maintain these photographs on the cellular telephone(s) and other electronic devices;

         i.     Drug traffickers frequently maintain the items described above inside safes,
key-lock strong boxes, suitcases, safe-deposit boxes and other containers, which are further
secured by combination and/or locks of various kinds in order to hide the contraband from
other individuals living at or in the vicinity of their residences or stash houses;

         j.      Drug traffickers frequently build “stash” places within their residences or
other locations in order to store illicit drugs as well as the items described above;

         k.      Residents, whether drug traffickers or not, typically keep items of personal
property that tend to identify the person(s) in residence, occupancy, control, or ownership of
the subject premises. Such identification evidence is typical of the articles people commonly
maintain in their residences, such as cellular telephones, cancelled mail, deeds, leases, rental
agreements, photographs, personal telephone books, diaries, utility and telephone bills,
statements, identification documents, and keys;

         l.      Drug traffickers commonly possess and use multiple cellular telephones
simultaneously to conduct their drug trafficking activities and many of these cellular
telephones are kept at residences or drug stash houses. Moreover, the particular numbers of
and the particular numbers dialed by particular cellular telephones can be evidence of drug
trafficking, particularly in a case involving the interception of communications between drug
                                             22
           Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 23 of 30



        traffickers. Such numbers can confirm identities of particular speakers and the occurrence of
        certain events. It is common for these cellular telephones to be retained, although not
        necessarily used, for months or longer by drug traffickers in their vehicles, residences, and
        businesses. Drug traffickers often do not discard their cellular telephones immediately after
        they stop actively using them. Therefore, while it is common for drug traffickers to stop
        using cellular telephones frequently, it is far less common for drug traffickers to discard their
        cellular telephones after they switch to new cellular telephones. As a result, I am aware that
        collections of cell phones have been found during drug trafficking search warrants of stash
        houses or residences that have included cell phones that were no longer being used by a
        particular drug trafficker but had nevertheless been retained;

                 m.      Drug traffickers often attempt to launder/legitimize the proceeds of illicit
        drug distribution and to otherwise conceal such proceeds from discovery by law enforcement.
        To do so, drug traffickers often place assets, such as vehicles and residences, in the names of
        other persons to conceal their true ownership and the manner in which they were acquired.
        Records reflecting the implementation of such deceptive practices, such as deeds, titles, and
        service records, are likely to be found either inside the residence, stash houses, businesses, or
        vehicle of the drug trafficker or inside the residence, business, or vehicle of the person in
        whose name the asset is listed.

          55.       Based on all of the evidence I have obtained in the course of this investigation, and

for the reasons set forth above, I believe QUIJANO and AGUDELO, like many drug

traffickers/money launderers, uses their residences and/or stash locations in furtherance of their

ongoing drug-trafficking and/or money laundering activities, and that, among other things,

documentary and other evidence regarding those activities, including, but not limited to, the items

set forth in Attachments B, will be found in the Target Locations. See e.g., United States v. Feliz,

182 F.3d 82, 87-88 (1st Cir. 1999).2

                                                              CONCLUSION

           56.       Wherefore, there is probable cause to believe that violations of the Target Offenses

 will be located at the Target Locations and that the items described in Attachments B, which



2 In Feliz, the First Circuit made clear that, in the drug trafficking context, evidence of drug transactions can be expected to
be found in a drug trafficker’s residence for months after evidence of the last transaction. 182 F.3d at 87 (“[C]ourts have
upheld determinations of probable cause in trafficking cases involving [three months long] or even longer periods”) (citing
United States v. Greany, 929 F.2d 523, 525 (9th Cir. 1991) (two-year-old information relating to marijuana operation not
stale)). As the First Circuit has explained, “[b]y it’s very nature, drug trafficking, if unchecked, is apt to persist over relatively
long periods of time.” United States v. Nocella, 849 F.2d 33, 40 (1st Cir. 1988).
                                                                 23
        Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 24 of 30



 constitute fruits, instrumentalities and/or evidence of these, violations are presently located inside

 the Target Locations, described in Attachments A.




       I declare that the foregoing is true and correct.




                                                       _____________________________
                                                       Sean Sears
                                                       DEA Special Agent




Subscribed and sworn to before me
this _____ day of February, 2020.
                                    02/12/2020
_________________________________________
HONORABLE M. PAGE KELLEY
CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  24
        Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 25 of 30



                                      ATTACHMENT A-1

                44 SEAFOAM AVENUE, APARTMENT #2, MASSACHUSETTS
                              (TARGET LOCATION 1)

        44 Seafoam Avenue, Apartment #2, Winthrop Massachusetts, is an apartment inside a two-
story residence. The residence has white siding and two blue front doors. The front entrance to the
building located at 44 Seafoam Avenue faces Seafoam Avenue. The residence also has a side entrance
door that faces a driveway on the right side of the building. Apartment 2 is a second-floor apartment
accessed through an interior staircase and hallway and has a number 2 on the first floor entrance
door.




                                                 25
        Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 26 of 30



                                     ATTACHMENT B-1
                        (Items to be seized from Target Location 1)

         All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of Title 18, United States Code, Section 1956 and 1957 (money
laundering) and/or Title 21, United States Code, Section 846 (cocaine trafficking and conspiracy)
(the “Target Offenses”):

       1.      Books, records, receipts, notes, ledgers, and other papers relating to the collection and
       laundering of money, personal telephone/address books, electronic organizers, telephone
       bills, bank and financial records, and storage records, such as storage locker receipts and
       safety deposit box rental records and keys.

       2.      Items of personal property that tend to identify the person(s) in residence, occupancy,
       control, or ownership of the subject premises. Such identification evidence is typical of the
       articles people commonly maintain in their residences, such as canceled mail, deeds, leases,
       rental agreements, photographs, personal telephone books, diaries, utility and telephone bills,
       bank statements, credit card receipts, identification documents, and keys.

       3.      Cash, currency, and currency counting machines, and records relating to controlled
       substances income and financial transactions relating to obtaining, transferring, laundering,
       concealing, or expending money or other items of value made or derived from trafficking in
       controlled substances. Such items include, but are not limited to, jewelry; precious metals
       such as gold and silver; precious gems such as diamonds; titles; deeds; monetary notes;
       registrations; purchase or sales invoices; and bank records.

       4.     Documents or tangible evidence reflecting dominion, ownership, and/or control over
       any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any other financial
       and/or monetary assets, instruments or interests, and over any tangible assets such as motor
       vehicles, real property, and commercial storage facilities.

       5.      Photographs, videos, or other records concerning the origination of bulk cash or the
       identities of coconspirators.

       6.      Cellular telephones believed to be used by Fabio QUIJANO, and all names, words,
       telephone numbers, email addresses, time/date information, messages or other electronic data
       relating to or referencing money laundering and/or referencing individuals engaged in money
       laundering, located in the memory of any mobile telephone, including but not limited to:

                        a. Names and contact information that have been programmed into the
                 device(s) (including but not limited to contacts lists) of individuals who may be
                 engaged in money laundering;

                         b. Logs of calls (including last numbers dialed, last calls received, time
                 of calls, missed calls, and duration of calls) both to and from the device(s);

                                                  26
Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 27 of 30



             c. Text messages both sent to and received from the device(s) (including
      any in draft form) relating to or referencing money laundering and/or referencing
      individuals engaged in money laundering;

             d. Incoming and outgoing voice mail messages both to and from the
      device(s) relating to or referencing money laundering;

             e.   GPS data;

              f. Browser messages and/or internet communications (e.g., e-mail, text
      messages) both to and from the device(s) (including any in draft form) relating to
      or referencing money laundering or individuals engaged in money laundering;

             g. Documents, photographs, or videos in any format, including but not
      limited to
      Microsoft Word or Adobe PDF files, relating to or referencing money laundering;

             h. All data within the device(s) evidencing ownership, possession,
      custody, control, or use of the device(s); and

             i. Service Provider handset unlock password(s) and any other passwords
      used to access the electronic data described above.




                                    27
         Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 28 of 30



                            ATTACHMENT A-2
55 BELLE ISLE AVENUE APT. 103, REVERE, MASSACHUSETTS (TARGET LOCATION 2)

       55 Belle Isle Avenue Apt. 103, Revere, Massachusetts, is an apartment inside a three story
apartment building. The front entrance to the building located at 55 Belle Isle Avenue faces Belle
Isle Avenue and is marked with the words “Chateau Richelle” in white lettering on the building to
the left of the glass entrance vestibule connecting the building marked “Chateau Richelle” with
another three story apartment building marked with the words “Casa Carla.” The building is also
marked with the number “55” placed over the glass entrance door of the vestibule. The building
also has a side entrance door that faces a parking lot on the left side of the building. Apartment 103
is a first-floor apartment accessed through an interior staircase and hallway and has no markings on
the door.




                                                 28
        Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 29 of 30




                                     ATTACHMENT B-2
                        (Items to be seized from Target Location 2)

         All records, in whatever form, and tangible objects that constitute evidence, fruits, or
instrumentalities of violations of Title 18, United States Code, Section 1956 and 1957 (money
laundering) and/or Title 21, United States Code, Section 846 (cocaine trafficking and conspiracy)
(the “Target Offenses”):

       1.      Books, records, receipts, notes, ledgers, and other papers relating to the collection and
       laundering of money, personal telephone/address books, electronic organizers, telephone
       bills, bank and financial records, and storage records, such as storage locker receipts and
       safety deposit box rental records and keys.

       2.      Items of personal property that tend to identify the person(s) in residence, occupancy,
       control, or ownership of the subject premises. Such identification evidence is typical of the
       articles people commonly maintain in their residences, such as canceled mail, deeds, leases,
       rental agreements, photographs, personal telephone books, diaries, utility and telephone bills,
       bank statements, credit card receipts, identification documents, and keys.

       3.      Cash, currency, and currency counting machines, and records relating to controlled
       substances income and financial transactions relating to obtaining, transferring, laundering,
       concealing, or expending money or other items of value made or derived from trafficking in
       controlled substances. Such items include, but are not limited to, jewelry; precious metals
       such as gold and silver; precious gems such as diamonds; titles; deeds; monetary notes;
       registrations; purchase or sales invoices; and bank records.

       4.     Documents or tangible evidence reflecting dominion, ownership, and/or control over
       any bank accounts, safe deposit boxes, stocks, bonds, mutual funds, and any other financial
       and/or monetary assets, instruments or interests, and over any tangible assets such as motor
       vehicles, real property, and commercial storage facilities.

       5.      Photographs, videos, or other records concerning the origination of bulk cash or the
       identities of coconspirators.

       6.      Cellular telephones believed to be used by Jairo AGUDELO, and all names, words,
       telephone numbers, email addresses, time/date information, messages or other electronic data
       relating to or referencing money laundering and/or referencing individuals engaged in money
       laundering, located in the memory of any mobile telephone, including but not limited to:

                        a. Names and contact information that have been programmed into the
                 device(s) (including but not limited to contacts lists) of individuals who may be
                 engaged in money laundering;
                                                  29
Case 1:20-mj-06088-MPK Document 3-1 Filed 02/12/20 Page 30 of 30



              b. Logs of calls (including last numbers dialed, last calls received, time
      of calls, missed calls, and duration of calls) both to and from the device(s);
              c. Text messages both sent to and received from the device(s) (including
      any in draft form) relating to or referencing money laundering and/or referencing
      individuals engaged in money laundering;

             d. Incoming and outgoing voice mail messages both to and from the
      device(s) relating to or referencing money laundering;

             e.   GPS data;

              f. Browser messages and/or internet communications (e.g., e-mail, text
      messages) both to and from the device(s) (including any in draft form) relating to
      or referencing money laundering or individuals engaged in money laundering;

             g. Documents, photographs, or videos in any format, including but not
      limited to
      Microsoft Word or Adobe PDF files, relating to or referencing money laundering;

             h. All data within the device(s) evidencing ownership, possession,
      custody, control, or use of the device(s); and

             i. Service Provider handset unlock password(s) and any other passwords
      used to access the electronic data described above.




                                    30
